Dissenting Opinion
by Mr. Justice Cohen :
The majority would affirm the decree of April 11 on the theory that the contract was not induced by fraud, accident or mistake and that once a court has given its approval for a sale its job is done and “(n)ei*130ther a lack of wisdom, nor an error in business judgment nor a change of heart constitute adequate reason for altering the result once it is final.” It also appears to believe that the Act of May 24, 1945, P. L. 944, 20 P.S. §818, is the sole source of power for the Orphans’ Court in this area and that once the court has given its approval, the fiduciary is bound to fulfill the contract.
The Orphans’ Court, however, has the full powers of a court of equity which include the power to correct its mistakes in adjudications. The Act of May 24, 1945, does not alter this situation. It only states that once a court has approved a contract, neither inadequacy of consideration nor the receipt of an offer to deal on other terms shall relieve the fiduciary of the obligation to perform the contract or constitute grounds for the court to set it aside. Neither of those factual situations exist here, and the section says absolutely nothing about removing the Orphans’ Court’s inherent power to correct its own errors. In Binenstock Trust, 410 Pa. 425, 190 A. 2d 288 (1963), this Court criticized the lower court for not correcting an error it had made; in this case the majority would remove from the lower court the power to do just that.
In my opinion, the only question before us is whether the Orphans’ Court abused its discretion when it vacated its April 11 decree and entered the decrees of July 11 and July 30. Keeping in mind that the court’s interest was in seeing that the beneficiaries receive the best possible price (it is to protect the interest of the beneficiaries rather than the interest of the public-at-large that the court becomes involved in these matters), I find no abuse of discretion in the court’s action and would affirm the decrees of July 11 and July 30.
I dissent,